TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00144-CV



                                 Alicia Ruth Arenas, Appellant

                                                 v.

                                Marco Antonio Arenas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
       NO. C2013-1421C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On May 13, 2015, the trial court signed the final decree of divorce that is the subject

of this appeal. Notice of appeal was due thirty days from the date of the decree. See Tex. R. App.

P. 26.1. However, appellant did not file her notice of appeal until March 2, 2016. Because the

notice of appeal was not filed until well after the deadline, we cannot exercise jurisdiction over

this appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See id. R. 42.3.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: April 7, 2016